COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:         Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC v. Preston
                             Marshall, Individually and Rusk Capital Management, L.L.C.

Appellate case number:       01-16-00636-CV

Trial court case number: 2015-35950

Trial court:                 11th District Court of Harris County

       On February 16, 2018, we granted appellees’ “Unopposed Motion for Continuance of Oral
Argument,” which was scheduled for February 21, 2018, in order for the parties to “complete the
appellate record in accordance with this Court’s February 15, 2018 order.” We requested, within
30 days of our order, that the parties file a report advising the Court of the status of the proceedings
to supplement the clerk’s record with certain in-camera exhibits.
       On March 16, 2018, the parties filed a “Joint Status Report Regarding In Camera Exhibits,”
advising the Court that the proceedings in the trial court to supplement the clerk’s record with the
in-camera exhibits were ongoing.
        On April 20, 2018, the parties filed a “Joint Status Report Regarding the Status of
Proceedings to Supplement the Clerk’s Record with the In Camera Exhibits,” advising the Court
that “[a]ppellees had requested a supplemental clerk’s record containing the pertinent documents”
and that the trial court clerk had advised them “that the supplemental record w[ould] be filed by
May 3, 2018.”
        On May 10, 2018, the trial court clerk filed with this Court a supplemental clerk’s record,
containing the trial court’s “Order on Plaintiffs’ Unopposed Motion to Seal Court Records
Reviewed In Camera.” In its order, the trial court sealed certain documents filed with it in camera
and ordered that the sealed documents “not become public or be disclosed to any person, . . . not
be included in the public records of th[e] case, and . . . not be otherwise disclosed or permitted to
come into the possession, control, or knowledge of any person other than the attorneys of records
in th[e] case, experts, . . . staff of the parties’ attorneys, certified court reports and their staffs, and
the personnel of the Court.”
        The May 10, 2018 supplemental clerk’s record also contains appellees’ “Request for
Supplemental Clerk’s Record,” which requested that the trial court clerk include, inter alia, in its
record, the “Stipulation Regarding Lost or Destroyed Clerk’s Record including the replacement in
camera exhibits that were hand delivered to the Court. These exhibits should be delivered to the
Court of Appeals under seal.” Despite this request, the trial court clerk noted in its supplemental
clerk’s record that the “exhibits [could not] be included in the clerk’s record because they are not
available in [the] trial clerk case file.” Accordingly, we directed the parties to cause the trial court
clerk to prepare and file a supplemental clerk’s record containing the in-camera exhibits and any
pertinent trial court orders or file a report advising this Court of the status of proceedings.
        On June 6, 2018, the parties filed a “Joint Status Report Regarding the Status of
Proceedings to Supplement the Clerk’s Record with the In Camera Exhibits,” advising the Court
that “the clerk of the 11th Judicial District Court” and “the post-trial clerk” were proceeding with
“the process for making the documents available to be included in the record.” Counsel further
advised that appellees’ counsel would request preparation of a supplemental clerk’s containing the
in-camera exhibits and any additional trial court orders regarding the documents.
        Accordingly, we direct the parties, no later than 20 days from the date of this order, to
cause the trial court clerk to prepare and file a supplemental clerk’s record containing the in-camera
exhibits and any pertinent trial court orders or file a report advising this Court of the status of
proceedings to supplement the clerk’s record with the in-camera exhibits.
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. Upon reinstatement of the appeal on the Court’s active docket, the case will be set for
submission at a later date.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings          ___________________________________
                   


Date: June 19, 2018